Citation Nr: 0704585	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  98-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC), based on 
the need for the regular aid and attendance of another person 
(A&A) or on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the RO that, 
in part, denied entitlement to SMC based on the need for 
regular A&A or on being housebound.

In December 2000, the veteran testified during a hearing 
before RO personnel.

In March 2004 and March 2005, the Board remanded the matter 
for additional development.

In June 2005, the veteran testified during a hearing before 
the undersigned at the RO.  In November 2005, the Board again 
remanded the matter for additional development.


FINDING OF FACT

It is at least as likely as not that the veteran's service-
connected disabilities prevent him from being able to dress 
himself, or to avoid the hazards or dangers incident to his 
daily environment without assistance.


CONCLUSION OF LAW

The criteria for SMC, based on the need for the regular A&A, 
have been met. 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§§ 3.350(b), 3.352 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Analysis

A veteran shall be considered to be in need of a regular A&A 
(aid and attendance) if the veteran has the anatomical loss 
or loss of use of both feet, one hand and one foot, or is so 
helpless or blind or permanently bedridden as to need or 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

In determining whether the veteran is helpless or nearly so 
helpless as to require the regular A&A of another person, the 
following circumstances will be considered:  Inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment. 38 C.F.R. § 3.352(a).

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed. They must be based on the actual 
requirement of personal assistance from others. 38 C.F.R. § 
3.352(a).

The performance of the necessary A&A service by a relative of 
the veteran or other member of his household will not prevent 
the granting of the additional allowance. 38 C.F.R. § 
3.352(c).

In this case, the veteran is neither blind nor bedridden, nor 
confined to a nursing home.  While the veteran primarily 
ambulates with a wheelchair or scooter as a result of his 
service-connected disabilities, the evidence reflects that he 
has neither the anatomical loss nor the loss of use of both 
feet, or of one hand and one foot.  Hence, in order to meet 
the regulatory criteria for A&A, the evidence must 
demonstrate that the veteran is so helpless as to need or 
require the regular aid and attendance of another person.  
38 C.F.R. § 3.350(b).

It is not required that all of the factors enumerated in 
38 C.F.R. § 3.352(a) be found to exist.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  Moreover, the evidence must establish that the 
veteran is so helpless as to need regular A&A, not that there 
is a constant need for A&A.  38 C.F.R. § 3.352(a); see 
VAOPGCPREC 21-94.

The veteran's service-connected disabilities include 
dorsolumbar paravertebral myositis, status-post surgery with 
function due to fracture L-1 vertebra with spinal stenosis, 
evaluated as 60 percent disabling; residuals of trauma and 
surgery of the left knee, evaluated as 40 percent disabling; 
and a donor site scar of the right hip, evaluated as 
noncompensably disabling-for a combined schedular evaluation 
of 80 percent.  

In December 2000, the veteran testified that he did not go 
anywhere by himself, and that his wife accompanied him.  She 
helped him put on shoes, get dress, and comb his hair.  The 
veteran testified that the steel rod in his back and some 
fasteners prevent him from being able to raise his arms.

The report of a January 2001 VA examination reflects that the 
veteran ambulated short distances at home, and moved in a 
wheelchair outside of the house.  He was able to leave the 
home at any time with company and assistance.  The veteran 
also drove a car.

A VA examiner in October 2004 found that the veteran was 
quite limited in his ability to feed, bathe himself, dress 
himself, prepare food for himself, and to get out of the 
house for himself.  The examiner opined that, based on the 
veteran's service-connected disabilities and his current 
myocardial disease and seizure disorder, the veteran was in 
need of an attendant.

In June 2005, the veteran testified, using a translator, that 
he could not put on his own shirt or pants, and that his wife 
basically dressed him.

The report of an April 2006 examination describes the effects 
of the veteran's service-connected disabilities on his daily 
activities, such as none for feeding; mild for toileting; 
moderate for bathing and grooming, and for shopping and 
traveling; and severe for dressing.  The examiner added that 
the veteran's wife helps protect him from the hazards of 
daily living, as he cannot do that himself.  Based solely on 
the veteran's service-connected back and knee disabilities, 
the examiner opined that it was necessary for the veteran to 
have full-time A&A.

Other indications of the need for regular A&A include the 
April 2006 examiner's notation that the veteran only walks 
between the scooter, couch, bed, and bathroom with a walker 
and with much help from his wife and son.

The Board notes that the evidence does not show that the 
veteran is housebound or confined to his immediate premises 
due to his service-connected disabilities.  In fact, the 
April 2006 examiner found that the veteran was unrestricted 
in leaving his home regularly in an electric scooter 
accompanied by his wife.

The overall clinical findings and observations made by the 
April 2006 examiner, coupled with testimony presented at the 
June 2005 hearing, suggest that the veteran is unable to 
protect himself from the hazards of his daily environment.  
Under these circumstances, the Board finds the evidence at 
least in relative equipoise on the question of whether the 
veteran is so helpless as to need regular A&A.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, an award of SMC, based on the veteran's need for 
A&A, is warranted.  In reaching this decision, the Board has 
extended the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


